Citation Nr: 0630875	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05 01-981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for a left shoulder injury 
secondary to a head injury.

Entitlement to service connection for an eye condition 
secondary to a head injury.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
antisocial personality disorder claimed as a head injury.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 4, 1956 to 
February 18, 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The rating decision shows that the RO decided that new and 
material evidence had been associated with the claims file 
and therefore reopened the previously disallowed claim for 
service connection for antisocial personality disorder but 
denied the claim on the merits.  In Barnett v. Brown, 8 Vet. 
App. 1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 establishes a legal duty for the Board to consider 
new and material issues regardless of the RO's actions.  The 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
As such, the Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the service connection claim for antisocial 
personality disorder and the issue has been phrased 
accordingly.

In a power of attorney, dated in March 2004, the veteran 
appointed the North Carolina Division of Veterans Affairs 
(NCDVA) as his representative.  In a letter dated in February 
2005, the NCDVA asked the RO to revoke its power of attorney 
on the veteran's pending appeal.  In subsequent 
correspondence, dated in August 2005, the NCDVA filed a 
statement in support of claim on the veteran's behalf.  The 
RO is to resolve this matter on remand.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in January 2005, the veteran 
requested a videoconference hearing with the Board.  Several 
days before the scheduled hearing, in April 2005, the veteran 
withdrew his request.  In correspondence dated in August 
2005, the veteran again requested a videoconference hearing.  
In order to comply with the veteran's request, a remand is 
required.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a videoconference hearing at the RO. 

2.  Thereafter, the veteran's claims should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



